t c memo united_states tax_court paul edward diane m pollard petitioners v commissioner of internal revenue respondent docket no filed date paul edward pollard and diane m pollard pro sese robert v boeshaar for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for resulting from petitioners’ failure to report social_security_benefits received by paul e pollard petitioner unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated by this reference petitioners resided in washington when they filed their petition during petitioner received payments from the social_security administration ssa including a lump-sum payment attributable to earlier years and monthly payments for petitioners did not report any of the payments on their joint federal_income_tax return for and did not calculate the taxable_amount of petitioner’s benefits thus they did not elect to use an alternative method applicable to lump-sum payments petitioners’ reported adjusted_gross_income from other sources was dollar_figure the ssa reported to the internal_revenue_service irs that its payments to petitioner totaled dollar_figure during and that petitioner repaid dollar_figure that year for a net payment of dollar_figure subsequent information provided by the ssa indicated that petitioner received dollar_figure during because dollar_figure was deducted for medicare and that dollar_figure paid in was related to the determined deficiency was calculated by including taxable benefits of dollar_figure and making a computational adjustment to petitioners’ claimed medical_expense_deduction opinion sec_86 provides that gross_income for a taxable_year of any taxpayer includes up to percent of social_security_benefits received during the taxable_year amounts received as social_security disability benefits are includable in the taxpayer’s income 123_tc_245 affd 436_f3d_344 2d cir sec_86 provides that if the taxpayer’s modified_adjusted_gross_income plus one-half of the social_security_benefits received by the taxpayer exceeds the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one- half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year sec_86 with respect to a married taxpayer who files a joint_return the base_amount and the adjusted_base_amount are dollar_figure and dollar_figure respectively sec_86 b the taxable benefits determined in the statutory notice dollar_figure are consistent with the formula provided in the statute in the petition petitioners conceded that the amount_paid to petitioner in was dollar_figure but suggested that the disagreement related to the dollar_figure repaid to the ssa that year repayments during the taxable_year reduce the amount includable in income sec_86 the statutory notice calculation reflected that reduction before the formula was applied during his testimony at trial petitioner denied receiving the amount the ssa reported to the irs for he claimed that his bank records did not reflect deposits of the amount reported and that he had not even to date seen a form reporting payments to the irs petitioner’s testimony contradicted the parties’ express stipulation that the ssa reported to the irs that in it paid petitioner dollar_figure dollar_figure less dollar_figure for repayment during moreover a statement from the ssa regarding amounts it paid to petitioner during was attached to the stipulation as an exhibit petitioner did not produce his bank records at trial or when given the opportunity to do so subsequent to trial and the inconsistencies in the record remain unexplained because of inconsistencies in the record the court invited a supplemental stipulation after the case was submitted the record was reopened to admit copies of letters petitioner sent to the irs to explain his position it appears from those letters that petitioner is seeking to exclude from income a lump-sum amount_paid by the ssa in pursuant to an award of disability benefits for earlier years taxpayers may make an election with respect to the amount of a lump-sum payment of social_security_benefits received during the taxable_year in which a portion is attributable to previous years sec_86 sec_86 provides that if the election is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous taxable years that would result from taking into account the portion of the benefits attributable to the previous taxable years sec_86 is consistent with the general_rule that taxpayers such as petitioners who use the cash_receipts_and_disbursements_method of accounting must include an item in gross_income when it is actually or constructively received sec_451 sec_1_451-1 income_tax regs thus a lump-sum payment of social_security_benefits is to be included in gross_income in the year in which the payment is received rather than in the years to which the payment is attributable to the extent that application of the formula results in a taxable_amount the election merely provides an alternative method of applying the formula to determine the taxable_portion of the social_security_benefits petitioners have not made the election permitted by sec_86 they failed to report any of the benefits on their tax_return there is no information in the record concerning their adjusted_gross_income for or any year other than so we cannot determine whether the election would have benefited petitioners petitioner disputes the total social_security_benefits received in and and has referred to information about benefits paid in but is not before the court and there is no information about petitioners’ other income for that year in any event the election would affect the computation of tax only for petitioners are not entitled to exclude altogether amounts received in but attributable to a different year there is neither evidence nor authority suggesting that petitioner’s taxable social_security_benefits for are less than dollar_figure thus decision will be entered for respondent
